DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schiegel (US PG Pub 20170129091).

As per claim 1, Duncan discloses
	An electric power tool comprising: 	a user operation switch adapted to be manipulated by a user (Schiegel; p. 0037 - The hand-held power tool 10a has a switch device 12a which comprises a switching element 14a for activating the electric motor 50a of the drive unit 16a; also see p. 0045-0046); 	an output shaft on which a front-end tool is adapted to be mounted (Schiegel; p. 0035 - The tool holder 48a is formed by a quick-change tool holder 18a. The quick-change tool holder 18a is provided for holding the insertion tool 20a which is different from an insertion tool with an SDS® shaft with a maximum transverse extent of 10 mm. The quick-change tool holder 18a is provided for holding the insertion tool 20a which has an SDSmax® shaft); 	a driving unit that drives the output shaft (Schiegel; p. 0036 - the hand-held power tool 10a has at least one drive unit 16a. The hand-held power tool 10a has a drive unit 16a which comprises an electric motor 50a); and 	a control unit that controls an operation of the driving unit in accordance with manipulation of the user operation switch, wherein the control unit is adapted to perform a process related to the electric power tool, based on sound input to a microphone (Schiegel; p. 0045-0046 - The locking unit 24b comprises at least one acoustic pick-up element 26b which is provided at least for picking up at least one acoustic characteristic variable, wherein the locking unit 24b is provided for performing open-loop and/or closed-loop control of the maintaining of an active operating mode as a function of the at least one detected acoustic characteristic variable; also see p. 0012 - The at least one acoustic pick-up element is preferably formed from at least partially by a microphone).

	As per claim 2, Schiegel discloses:	The electric power tool according to claim 1, wherein the control unit performs a process related to the electric power tool, based on a result of subjecting input sound to a sound recognition process (Schiegel; p. 0045-0046 - The locking unit 24b comprises at least one acoustic pick-up element 26b which is provided at least for picking up at least one acoustic characteristic variable, wherein the locking unit 24b is provided for performing open-loop and/or closed-loop control of the maintaining of an active operating mode as a function of the at least one detected acoustic characteristic variable; also see p. 0012 - The at least one acoustic pick-up element is preferably formed from at least partially by a microphone).

	As per claim 6, Schiegel discloses:	The electric power tool according to claim 2, wherein the control unit sets a parameter value for controlling the operation of the driving unit, based on a result of subjecting input sound to the sound recognition process (Schiegel; p. 0045-0046 - The locking unit 24b comprises at least one acoustic pick-up element 26b which is provided at least for picking up at least one acoustic characteristic variable, wherein the locking unit 24b is provided for performing open-loop and/or closed-loop control of the maintaining of an active operating mode as a function of the at least one detected acoustic characteristic variable; also see p. 0012 - The at least one acoustic pick-up element is preferably formed from at least partially by a microphone).	As per claim 7, Schiegel discloses:	 The electric power tool according to claim 6, wherein the control unit sets the parameter value, based on information related to work (Schiegel; p. 0045-0046 - The locking unit 24b comprises at least one acoustic pick-up element 26b which is provided at least for picking up at least one acoustic characteristic variable, wherein the locking unit 24b is provided for performing open-loop and/or closed-loop control of the maintaining of an active operating mode as a function of the at least one detected acoustic characteristic variable; also see p. 0012 - The at least one acoustic pick-up element is preferably formed from at least partially by a microphone).	As per claim 8, Schiegel discloses:	The electric power tool according to claim 6, wherein when the user operation switch is in an on state, the control unit does not set the parameter value, and, when the user operation switch is in an off state, the control unit sets the parameter value (Schiegel; p. 0045 - The switch device 12b also comprises at least one locking unit 24b which is provided for maintaining the active operating mode at least essentially independently of an effect of an operator actuating force, which operating mode can be activated by actuating the switching element 14b).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schiegel in view of Kim (US PG Pub 20150207924).	As per claim 3, Schiegel discloses:
	The electric power tool according to claim 2, upon which claim 3 depends.	Schiegel, however, fails to disclose wherein when the user operation switch is in an on state, the control unit does not perform the sound recognition process, and, when the user operation switch is in an off state, the control unit performs the sound recognition process.	Kim does teach wherein when the user operation switch is in an on state, the control unit does not perform the sound recognition process, and, when the user operation switch is in an off state, the control unit performs the sound recognition process (Kim; p. 0135 - after a call icon has been touched with a pointer, if the touch to the call icon is maintained over a prescribed time, the controller 180 can activate the microphone 122).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein when the user operation switch is in an on state, the control unit does not perform the sound recognition process, and, when the user operation switch is in an off state, the control unit performs the sound recognition process, as taught by Kim, in order to shorten a time taken to analyze a user's voice and improve a recognition rate of the user voice (Kim; p. 0010).

	As per claim 4, Schiegel discloses:	The electric power tool according to claim 2, upon which claim 4 depends.	Schiegel, however, fails to disclose wherein when the electric power tool is not in a state of being gripped by the user, the control unit does not perform the sound recognition process, and, when the electric power tool is in a state of being gripped by the user, the control unit performs the sound recognition process.	Kim does teach wherein when the electric power tool is not in a state of being gripped by the user, the control unit does not perform the sound recognition process, and, when the electric power tool is in a state of being gripped by the user, the control unit performs the sound recognition process (Kim; p. 0276 - if a user takes a gesture of gripping the mobile terminal 100 with both hands, the controller 180 determines that the user intends to send a message and is then able to activate the microphone 122).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein when the electric power tool is not in a state of being gripped by the user, the control unit does not perform the sound recognition process, and, when the electric power tool is in a state of being gripped by the user, the control unit performs the sound recognition process, as taught by Kim, in order to shorten a time taken to analyze a user's voice and improve a recognition rate of the user voice (Kim; p. 0010).	As per claim 5, Schiegel discloses:	The electric power tool according to claim 4, upon which claim 4 depends.	Schiegel, however, fails to disclose wherein when the electric power tool is gripped by the user, and when the electric power tool is at a predetermined orientation or is caused to make a predetermined motion, the control unit performs the sound recognition process.	Kim does teach wherein when the electric power tool is gripped by the user, and when the electric power tool is at a predetermined orientation or is caused to make a predetermined motion, the control unit performs the sound recognition process (Kim; p. 0277 - if a preset gesture is detected, the controller 180 can control a target indicated by a user voice to be processed through an application corresponding to the detected gesture. Based on a sensing signal (e.g., a signal of detecting a motion of the mobile terminal 100, a signal for detecting whether a user approaches the mobile terminal closely, a signal for detecting whether the mobile terminal 100 is gripped with both hands, etc.) of the sensing unit 140, the controller 180 may be able to determine whether the preset gesture is inputted).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein when the electric power tool is gripped by the user, and when the electric power tool is at a predetermined orientation or is caused to make a predetermined motion, the control unit performs the sound recognition process, as taught by Kim, in order to shorten a time taken to analyze a user's voice and improve a recognition rate of the user voice (Kim; p. 0010).

	As per claim 9, Schiegel discloses:
	The electric power tool according to claim 6, upon which claim 9 depends.	Schiegel, however, fails to disclose wherein when the electric power tool is not in a state of being gripped by the user, the control unit does not set the parameter value, and, when the electric power tool is in a state of being gripped by the user, the control unit sets the parameter value.	Kim does teach wherein when the electric power tool is not in a state of being gripped by the user, the control unit does not set the parameter value, and, when the electric power tool is in a state of being gripped by the user, the control unit sets the parameter value (Kim; p. 0276 - if a user takes a gesture of gripping the mobile terminal 100 with both hands, the controller 180 determines that the user intends to send a message and is then able to activate the microphone 122).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein when the electric power tool is not in a state of being gripped by the user, the control unit does not set the parameter value, and, when the electric power tool is in a state of being gripped by the user, the control unit sets the parameter value, as taught by Kim, in order to shorten a time taken to analyze a user's voice and improve a recognition rate of the user voice (Kim; p. 0010).

	As per claim 10, Schiegel discloses:	The electric power tool according to claim 6, upon which claim 10 depends.	Schiegel, however, fails to disclose wherein the control unit sets a parameter value after notifying the user that the parameter value is about to be set.	Kim does teach wherein the control unit sets a parameter value after notifying the user that the parameter value is about to be set (Kim; p. 0137 - As the microphone 122 is activated, the controller 180 can control a popup window to be displayed in order to inform a user that the microphone 122 is activated and to indicate a field value supposed to be inputted through a voice by the user).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein the control unit sets a parameter value after notifying the user that the parameter value is about to be set, as taught by Kim, in order to shorten a time taken to analyze a user's voice and improve a recognition rate of the user voice (Kim; p. 0010).


	As per claim 13, Schiegel discloses:
	The electric power tool according to claim 1, upon which claim 13 depends.	Schiegel, however, fails to disclose wherein the control unit includes a determination function of determining a state of the electric power tool by analyzing an operating sound input to a microphone, and the determination function is performed when the user operation switch is in an on state.	Kim does teach wherein the control unit includes a determination function of determining a state of the electric power tool by analyzing an operating sound input to a microphone, and the determination function is performed when the user operation switch is in an on state (Kim; p. 0135 - after a call icon has been touched with a pointer, if the touch to the call icon is maintained over a prescribed time, the controller 180 can activate the microphone 122).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein the control unit includes a determination function of determining a state of the electric power tool by analyzing an operating sound input to a microphone, and the determination function is performed when the user operation switch is in an on state, as taught by Kim, in order to shorten a time taken to analyze a user's voice and improve a recognition rate of the user voice (Kim; p. 0010).	As per claim 14, Schiegel discloses
	The electric power tool according to claim 1, upon which claim 14 depends.
	Schiegel, however, fails to disclose wherein the control unit includes a user authentication function based on sound input to the microphone.	Kim does teach wherein the control unit includes a user authentication function based on sound input to the microphone (Kim; p. 0095 - The identity module is the chip for storing various kinds of information for authenticating a use authority of the mobile terminal 100 and can include User Identify Module (UIM), Subscriber Identify Module (SIM), Universal Subscriber Identity Module (USIM) and/or the like. A device having the identity module (hereinafter called `identity device`) can be manufactured as a smart card. Therefore, the identity device is connectible to the mobile terminal 100 via the corresponding port).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein the control unit includes a user authentication function based on sound input to the microphone, as taught by Kim, in order to shorten a time taken to analyze a user's voice and improve a recognition rate of the user voice (Kim; p. 0010).

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schiegel in view of Ashall (US PG Pub 20190182371).

	As per claim 11, Schiegel discloses:	The electric power tool according to claim 2, upon which claim 11 depends.	Schiegel, however, fails to disclose wherein the control unit receives an input of information indicating a place of work and stores the information indicating the place of work and information indicating a result of work in association with each other.	Ashall does teach wherein the control unit receives an input of information indicating a place of work and stores the information indicating the place of work and information indicating a result of work in association with each other (Ashall; p. 0188-0197 - The remote server API has the following features: create new user account/remote service access during Zone V user sign up; send device summary—model & firmware during sign up. This is saved in a remote database under the specific end-user account; admins—pull list of admins/viewers of the app along with their read/write permissions; edit admins/viewers. This provides an owner with the ability to manage users via phone app; send ICE data—contact info, health info, emergency contacts, SOS settings, special instructions; send device location—GPS coordinates; sync albums/photos; access & edit device setting; synchronize storage settings with device).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein the control unit receives an input of information indicating a place of work and stores the information indicating the place of work and information indicating a result of work in association with each other, as taught by Kim, in order improve the user experience for visually impaired or elderly users who want a more simplified smartphone or tablet experience (Ashall; p. 0005).

	As per claim 12, Schiegel in view of Ashall discloses:
	The electric power tool according to claim 11, upon which claim 12 depends.	And further, Ashall does teaches wherein the control unit causes the information indicating the place of work and the information indicating a result of work associated with each other to be transmitted to an external device (Ashall; p. 0188-0197 - The remote server API has the following features: create new user account/remote service access during Zone V user sign up; send device summary—model & firmware during sign up. This is saved in a remote database under the specific end-user account; admins—pull list of admins/viewers of the app along with their read/write permissions; edit admins/viewers. This provides an owner with the ability to manage users via phone app; send ICE data—contact info, health info, emergency contacts, SOS settings, special instructions; send device location—GPS coordinates; sync albums/photos; access & edit device setting; synchronize storage settings with device).
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric power tool of Schiegel to include wherein the control unit causes the information indicating the place of work and the information indicating a result of work associated with each other to be transmitted to an external device, as taught by Kim, in order improve the user experience for visually impaired or elderly users who want a more simplified smartphone or tablet experience (Ashall; p. 0005).
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon includes:
Cha (US PG Pub 20140316777) discloses a user device having a voice recognition function and an operation method thereof are provided. The operation method includes detecting whether there is an input from at least one sensor in response to execution of an application which may use voice recognition and activating or inactivating the voice recognition in response to the detection of the input (Cha; Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139. The examiner can normally be reached Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO A CHAVEZ/Examiner, Art Unit 2658      

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658